Citation Nr: 0635734	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDING OF FACT

The veteran does not have asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for asbestosis.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in January 2001, 
before the initial adjudication of the claim  Although this 
letter did not specifically inform the veteran that he should 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should submit such evidence or provide the RO with the 
information and any authorization necessary for the VA to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  The Board 
also notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for asbestosis, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for asbestosis is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

VA Manual M-21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that M21-1, 
Part VI, § 7.68(b)(2) does not create a presumption of 
exposure to asbestos for any class of veterans.  Rather, M21- 
1 suggests that asbestos exposure is a fact to be determined 
from the evidence.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  Medical-nexus evidence is required in 
claims for asbestos related disease related to alleged 
asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.  
VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, this case turns on the Board's determination as 
to whether the evidence adequately establishes that the 
veteran currently has asbestosis.  There are conflicting 
opinions of record with respect to this question.  The 
veteran was examined in March 2000 in conjunction with 
litigation against certain manufacturers of asbestos.  The 
examining physician, R.C.Bernstein., M.D., indicates in his 
examination report that X-ray results revealed small 
opacities in the lower and mid lung zones of the S/T type 
with profusion of 1/1 and indicated that this was indicative 
of parenchymal disease consistent with mild asbestosis.  In 
addition, pulmonary function testing showed a moderate 
reduction in diffusion capacity and the veteran's lungs were 
found to be clear to auscultation in all fields.  Based on 
these test results, Dr. Bernstein determined that the veteran 
had "within a reasonable degree of certainty mild 
asbestosis." 

X-rays taken in September 2001 in conjunction with a VA 
contract examination conducted by QTC Medical Services showed 
no acute pulmonary pathology.  Pulmonary function testing was 
conducted and in contrast to the results of the March 2000 
examination, the results were normal.  The September 2001 QTC 
examiner noted that with regard to the veteran's lungs, there 
was a decrease in excursion and a decrease in breath sounds, 
bilaterally.  However, no rales, wheezes or rhonci were 
noted.  The QTC examiner found that there was no pathology to 
render a diagnosis at that time.

The Board notes that the veteran was examined by Dr. 
Bernstein again in December 2002.  Evidence in the record 
shows that the results of this examination revealed a reduced 
diffusion capacity of 65.  The veteran, in a VA Form 9 
submitted in December 2002, contends that the results from 
the December 2002 examination were "identified as asbestosis 
based on a 'B' reading X-ray taken by Dr. Bernstein."  
However, the Board notes that there is no explanation or 
diagnosis associated with Dr. Bernstein's December 2002 test 
results in the record.  The veteran is not a medical expert 
and therefore, his opinion regarding the results of the 
December 2002 examination conducted by Dr. Bernstein is not 
considered probative.

The veteran was afforded another VA contract examination by 
QTC Medical Services in July 2004.  This examination was 
performed by a pulmonary specialist.   The clinical 
examination revealed equal and symmetrical expansion of the 
chest, no dullness to percussion, and no wheezes, rales or 
rubs.  A chest X-ray study revealed normal findings and no 
evidence of parenchymal abnormalities consistent with 
pneumoconiosis or pleural plaques.  Pulmonary function 
testing showed mild airflow obstruction with improvement with 
bronchodilators; normal lung volumes were noted; and normal 
diffusion capacity was noted.  A CT of the chest revealed no 
evidence of pulmonary asbestosis or any other significant 
lung disease.  The examiner also noted that the report of the 
CT of the chest shows the radiologist's impression of minimal 
pleural thickening, he found no parenchymal disease and no 
pleural thickening on review of the CT scan of the chest at 
that time.  The examiner found that there was no evidence to 
make a diagnosis of pulmonary asbestosis.  However, the 
examiner did indicate that very mild airflow obstruction of 
the FEF with improvement with bronchodilators suggested the 
presence of reactive airway disease.

The veteran's representative has argued in the August 2005 
statement of accredited representative and in the October 
2006 informal hearing presentation that Dr. Bernstein is more 
qualified than the QTC examiner to diagnose asbestosis.  In 
this case, the Board has no basis to favor the credentials of 
Dr. Bernstein over the July 2004 QTC examiner who is a 
specialist in pulmonary diseases.  Both are presumed to be 
competent medical professionals in the absence of evidence to 
the contrary.  

Dr. Bernstein's opinion, while clearly based on an 
examination of the veteran, appears to be tightly focused 
upon whether the veteran's symptoms are consistent with 
asbestosis.  In addition, it was provided in furtherance of 
asbestos litigation.  

Dr. Bernstein found that pulmonary function tests indicate a 
moderate reduction in diffusion capacity and mild 
restriction.  No such impairment was found on the pulmonary 
function tests conducted in connection with either QTC 
examination.  He further found that X-rays showed the 
presence of significant parenchymal disease, which he found 
to be "consistent with mild asbestosis."  Again, no X-ray 
evidence of parenchymal disease was found on either of the 
QTC examinations.  Moreover, because of the discrepancy in 
the interpretation of the various X-ray studies, the July 
2004 QTC examiner ordered a high resolution CT of the chest 
and interpreted the results of the CT as negative for 
evidence of asbestosis.  

In view of the fact that both QTC examiners found no evidence 
of asbestosis and properly supported their conclusion that 
the veteran did not have asbestosis and the fact that the 
July 2004 examination also included a high resolution CT of 
the chest, the Board is of the opinion that the medical 
evidence against the claim is of greater weight than the 
medical evidence supportive of the claim.  As the 
preponderance of the evidence establishes that the veteran 
does not have asbestosis, there is no reasonable doubt to be 
resolved in the veteran's favor and the claim must be denied.


ORDER

Service connection for asbestosis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


